DETAILED ACTION

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 5-23, 65-69, 88, 94, 96 and 146 are rejected under 35 U.S.C. 101 because the claimed invention is directed to simply detecting a feature in an image and determining its position and class, without significantly more. The claim(s) constitute a mental process--concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 1, for example, describes a system for receiving an image, detecting a feature and determining a position and class. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, certain claims, such as 22 and 23, recite the application of lung pathology but claims don't require a technical feature that would be significantly different to a physician analyzing the image in their head. Other claims, such as 66 and 67, simply recite using an existing technical feature and are not claiming any specific technical details or a specific architecture for implementing the well-known technical feature. The claim(s) recite the additional limitations of an “electronic circuit” and a “computer readable medium”. These elements are recited at a high level of Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), electronically extracting data from a sensor, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The remaining claims likewise fail to add significantly more than the generic computer implementation of the abstract idea of detecting a feature in an image and determining its position and class.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 14-17, 20-23, 65, 66, 68, 69, 88, 94 and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US PGPub 2017/0086790) in view of Kim (US PGPub 2020/0043602).
Regarding claim 1, Halmann discloses a method, comprising: 
receiving an image of a body portion; (Halmann teaches a technique for automatically processing lung ultrasound imaging and detecting B-lines found in the imaging. Fig. 8 and ¶ 0057 teach receiving an ultrasound image of the lungs.)
detecting at least one feature in the image; and (Halmann teaches detecting B-lines and pleural lines based on bright vertical and horizontal lines detected in the image, see ¶ 0043 and 0044.)
determining a respective position and a respective class of each of the detected at least one feature. (¶ 0043, 0044 and 0080 teach detecting the location of bright lines and other bright sections in the image. Bright vertical lines are classified as B-lines. ¶ 0080 and 0087 teach detecting the position of the B-lines.)
	In the field of automated lung ultrasound processing Kim teaches using a neural network for detecting features in a lung ultrasound image. (Kim teaches a technique for automatically processing lung ultrasound imaging and detecting B-lines with a convolutional neural network.)

Regarding claim 2, the above combination discloses the method of claim 1 wherein the image of the body portion includes an image of a lung. (See rejection of claim 1.)
Regarding claim 5, the above combination discloses the method of claim 1 wherein determining a respective position of each of the detected at least one feature includes determining a respective container that bounds the detected feature. (Halmann Fig. 9, ¶ 0079 and 0080 teaches detecting the ribs and pleura in the lung image as a container to bound the detection of B-lines which are inside the ribs and below the pleura.)
Regarding claim 6, the above combination discloses the method of claim 1 wherein determining a respective position of each of the detected at least one feature includes determining a respective bounding box in which the feature is disposed. (As above, Halmann Fig. 9, ¶ 0079 and 0080 teach detecting the ribs and pleura in the lung image as a bounding box in which the detected B-lines are disposed.)
claim 7, the above combination discloses the method of claim 1 wherein determining a respective position of each of the detected at least one feature includes determining a coordinate of a respective bounding box in which the feature is disposed. (As above, the position of the pleura and detected ribs are identified as a bounding box in which the feature is disposed, see Halmann Fig. 9, ¶ 0079 and 0080. Halmann does not expressly disclose the location of the identified bounding objects in the image is represented as a coordinate. However, examiner notes that both the concept and advantage of using a coordinate to represent position in an image is well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied here. One of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination.)
Regarding claim 8, the above combination discloses the method of claim 1 wherein determining a respective position of each of the detected at least one feature includes determining a size of a respective bounding box in which the feature is disposed. (As above, Halmann Fig. 9, ¶ 0079 and 0080 teaches detecting the boundaries of the bounding box including the ribs and pleura in the lung image.)
Regarding claim 9, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining a respective probability that the feature belongs to the respective class. (Kim ¶ 0061 and 0062 teaches determining probabilities that features in the lung 
Regarding claim 10, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining a respective confidence level that the feature belongs to the respective class. (See rejection of claim 9.)
Regarding claim 11, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes: determining a respective probability that the feature belongs to the respective class; and determining that the feature belongs to the respective class in response to the respective probability being greater than a threshold for the respective class. (Kim ¶ 0061 and 0062 teaches determining probability scores that features in the lung ultrasound image correspond to various categories such as B-lines and pleural effusion. Kim teaches that high probabilities are used to classify features into categories but does not expressly disclose using a threshold to do so. However, examiner notes that both the concept and advantage of using a threshold as a cut-off for classification is well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result and without undue experimentation. Official Notice is applied here. One of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination.)
Regarding claim 12, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature 
Regarding claim 14, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes a pleural line. (As above, Halmann ¶ 0043 teaches detecting a pleural line.)
Regarding claim 15, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes a pleural effusion. (Kim ¶ 0062 teaches detecting a pleural effusion.)
Regarding claim 16, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes a B-line. (See rejection of claim 1.)
Regarding claim 17, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes merged B-lines. (Halmann teaches detecting merged B-lines at ¶ 0047.)
claim 20, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes a consolidation. (Kim, ¶ 0041.)
Regarding claim 21, the above combination discloses the method of claim 1, further comprising: wherein determining a respective class of each of the detected at least one feature includes determining that at least one of the detected at least one feature includes a pleural effusion, and determining a severity of the pleural effusion. (Kim, ¶ 0063-0064 teaches determining a pleural effusion and determining the severity.)
Regarding claim 22, the above combination discloses the method of claim 1, further comprising: wherein the image of the body portion includes an image of a lung, and diagnosing a pathology of the lung in response to the respective determined class of each of the detected at least one feature. (See rejection of claim 1.)
Regarding claim 23, the above combination discloses the method of claim 1, further comprising: wherein the image of the body portion includes an image of a lung, and diagnosing a pathology of the lung in response to the respective position and to the respective determined class of each of the detected at least one feature. (See rejection of claim 1.)
Claim 65 is a system corresponding to the method of claim 1. Halmann teaches an electronic circuit (¶ 0032). Remaining limitations are rejected similarly. See detailed analysis above.
claim 66, the above combination discloses the system of claim 65 wherein the neural network includes a convolutional neural network. (See rejection of claim 1.)
Regarding claim 68, the above combination discloses the system of claim 65, further comprising an ultrasound transducer coupled to the electronic circuit and configured to acquire the image. (Halmann, ¶ 0032)
Regarding claim 69, the above combination discloses the system of claim 65 wherein the electronic circuit, while executing the neural network, is configured to detect at least one feature in an ultrasound image of a lung. (See rejection of claim 1.)
Regarding claim 88, the above combination discloses the system of claim 65 wherein the electronic circuit includes a control circuit. (Halmann, ¶ 0032)
Regarding claim 94, the above combination discloses the system of claim 65 wherein the image includes an M-mode image.
Claim 146 is a non-transitory computer-readable medium corresponding to the method of claim 1. Halmann teaches a computer-readable medium (¶ 0010). Remaining limitations are rejected similarly. See detailed analysis above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US PGPub 2017/0086790) in view of Kim (US PGPub 2020/0043602) and Raju (US PGPub 2020/0060642)
Regarding claim 13, the above combination discloses the method of claim 1 wherein determining a respective class of each of the detected at least one feature (See above).

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s automated lung ultrasound processing with Raju’s automated lung ultrasound processing. Halmann and Kim both teach detecting a variety of lung ultrasound objects and artifacts. Raju explicitly teaches detecting the A-line artifact for use in visualizing the pleural area. The combination constitutes the repeatable and predictable result of simply applying Raju’s ultrasound processing technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US PGPub 2017/0086790) in view of Kim (US PGPub 2020/0043602) and Podilchuk (US PGPub 2018/0053300).
Regarding claim 18, the above combination discloses the method of claim 1, further comprising: 
detecting, with the neural network, at least one respective feature in each of multiple ones of the image and at least one other image of the body portion; (Halmann 
determining, with the neural network, that each of the detected at least one respective feature is a respective detected B-line, and a respective position of each of the detected B-lines; (As above, see ¶ 0043-0044, 0080 and 0087.)
In the field of automated lung ultrasound processing Podilchuk teaches grouping the detected features in at least one cluster in response to the respective positions of the detected features, each cluster corresponding to a respective actual feature; and (Podilchuk teaches a technique for automated feature tracking of an object across frames in ultrasound imaging. This is a process of grouping the detected features into clusters based on position in the image, see ¶ 0056.)
determining, with the neural network, a respective position of each actual feature in response to a corresponding one of the at least one cluster. (¶ 0057 teaches using the tracked features across multiple frames to eliminate false positives which may only appear for a limited number of frames, i.e., determining a position of actual features.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s automated lung ultrasound processing with Podilchuk’s automated lung ultrasound processing. Halmann teaches detecting a variety of lung ultrasound objects including monitoring B-lines across multiple frames. Podilchuk specifically teaches clustering object features across multiple frames and using this clustered/tracked object to determine actual object position. The combination constitutes the repeatable and predictable result of simply applying Podilchuk’s ultrasound processing technique here. This cannot be considered a non-obvious 
Regarding claim 19, the above combination discloses the method of claim 1, further comprising: detecting, with the neural network, at least one respective feature in each of multiple ones of the image and at least one other image of the body portion; (See rejection of claim 18)
 determining, with the neural network, that each of the detected at least one respective feature belongs to a same class, and a respective position of each of the detected at least one of the respective feature; (See rejection of claim 18)
grouping the detected features in at least one cluster in response to the respective positions of the detected features, each cluster corresponding to a respective actual feature; and (See rejection of claim 18)
determining, with the neural network, a respective position of each actual feature in response to a corresponding one of the at least one cluster. (See rejection of claim 18)

Claims 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US PGPub 2017/0086790) in view of Kim (US PGPub 2020/0043602) and Cao (“Breast Tumor Detection in Ultrasound Images Using Deep Learning”)
Regarding claim 67, the above combination discloses the system of claim 65 wherein the neural network includes a convolutional neural network. (See rejection of claim 1.)

It would have been obvious to one of ordinary skill in the art to have combined the above combination’s automated lung ultrasound processing with Cao’s automated ultrasound processing. Kim teaches detecting lung ultrasound objects using a convolutional neural network. In the field of ultrasound processing using convolutional neural networks Cao teaches that a Single Shot Detector outperforms other detection methods. The combination constitutes the repeatable and predictable result of simply applying Cao’s ultrasound processing technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US PGPub 2017/0086790) in view of Kim (US PGPub 2020/0043602) and Blackbourne (US PGPub 2016/0239959).
Regarding claim 94, the above combination discloses the system of claim 65 but not the remaining limitations
In the field of automated lung ultrasound processing Blackbourne teaches that the image includes an M-mode image. (Blackbourne teaches a system for automated lung ultrasound processing with an M-mode option, Abstract.)

Regarding claim 96, the above combination discloses the system of claim 65 wherein the body portion includes a lung and the function is lung sliding. (Blackbourne teaches detecting lung sliding, Abstract.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661